Citation Nr: 0617679	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-29 777	)	DATE
	)
	)



THE ISSUE

Whether a January 25, 1985, decision of the Board of 
Veterans' Appeals, that denied service connection for a 
psychiatric disorder, should be revised or reversed on the 
grounds of clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Jacques P. DePlois, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from September 1965 to 
September 1976.

This motion comes before the Board of Veterans' Appeals 
(Board) directly from the veteran and his representative.  
This motion requests revision or reversal of the decision of 
the Board, dated January 25, 1985, that had denied service 
connection for a psychiatric disorder.  It is claimed that 
the Board committed clear and unmistakable error (CUE) in 
adjudicating this issue.  The Board has original jurisdiction 
over this issue.  See 38 C.F.R. §§ 20.1402, 20.1411 (2005).


FINDINGS OF FACT

1.  In the January 25, 1985, decision, the Board denied 
service connection for a psychiatric disorder.

2.  In the decision of January 15, 1985, the Board correctly 
applied the existing statutes and regulations, and its 
conclusions were consistent with and supported by the 
evidence then of record.


CONCLUSION OF LAW

The January 25, 1985, decision of the Board did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-11 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, a decision of the Board is subject to 
revision on the grounds of CUE.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  
38 U.S.C.A. § 7111(a); 38 C.F.R. §§ 20.1400, 20.1406.  CUE is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include (1) a changed diagnosis 
(a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision); (2) the Department 
of Veterans Affairs (VA) failure to fulfill the duty to 
assist, (3) a disagreement as to how the facts were weighed 
or evaluated, and (4) an otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. §§ 20.1403(d), (e).

Initially, we note that the Board has complied with the 
notification requirements of 38 C.F.R. § 20.1405(a)(2).  In 
the current case, the moving party filed the motion for CUE 
in March 2004.  This motion appears to comply with the filing 
requirements of 38 C.F.R. § 20.1404.  The moving party was 
directly contacted by the Board in letters of August 2004, 
and was informed that the Board had received the motion 
alleging CUE.  He was further informed of the relevant 
statutes and regulations regarding CUE in a final Board 
decision, and given an opportunity to respond.  

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, & 5107 (West 2002 
& Supp. 2005).  The duty to assist provisions, however, at 
38 U.S.C.A. § 5107 (West 1991) and 38 U.S.C.A. §§ 5103a, 
5103A are not applicable to CUE motions.  See Pierce v. 
Principi 240 F.3d 1348, 1353 (Fed. Cir. 2001); see also 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); 
Parker v. Principi, 15 Vet. App. 407 (2002).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
Federal Circuit held that there is a duty to develop a CUE 
claim, independent of the duty to assist.  It was noted that, 
in a CUE adjudication, the applicable standard is that 
announced in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
used in the adjudication of applications to reopen a 
previously denied claim.  Id.  Nonetheless, in VAOPGCPREC 12-
2001 (July 6, 2001), it was held that this language was dicta 
and not binding, in light of existing case law on these 
matters which was not overruled in Roberson.

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE denotes "errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43.  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  The Court has also clearly stated, 
"It must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption is even 
stronger."  Fugo, at 44.

In the March 2004 motion, the veteran's representative made 
two allegations of CUE in the January 1985 Board decision.  
First, he alleges that the Board did not give appropriate 
consideration and/or weight to a June 1984 report by William 
H. Cloyd, M.D., who had treated the veteran at a state 
hospital.  Second, he maintains that the Board did not 
consider the applicable provisions of 38 C.F.R. § 3.303(d).  
It is contended that Dr. Cloyd opined that the veteran's 
current psychiatric disorder "was certainly developing" 
during his active service period.  It is further argued that 
Dr. Cloyd opined in the June 1984 letter that the veteran's 
current psychiatric disorder had existed at the time of his 
separation from active service.  The representative notes 
that the Board's reasons and bases for denial in January 1985 
did not discuss this June 1984 evaluation.  It is argued that 
if the Board had applied the provisions of 38 C.F.R. 
§ 3.303(d), in light of Dr. Cloyd's report, it should have 
granted service connection for a psychiatric disorder.

The provisions of 38 C.F.R. § 3.303(d), addressed by the 
representative, that existed at the time of the January 1985 
Board decision state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  

The evidence before the Board in January 1985 included 
treatment records from a state hospital dated in 1983 that 
noted a diagnosis of manic bipolar disorder with psychotic 
features.  Dr. Cloyd was apparently the veteran's treating 
physician at this facility.  In his June 1984 letter, Dr. 
Cloyd noted the veteran's history of psychiatric treatment 
during active service and that his behavior had been a bit 
erratic since that time.  He commented that it was his 
impression that "during these years, [the veteran's] illness 
was certainly developing."  Dr. Cloyd then noted that the 
veteran's manic-depressive disorder was definitely diagnosed 
in 1978.  The physician then related the circumstances of the 
veteran's admission to the state hospital and his treatment 
in this facility.  It was reported that the veteran's 
diagnosis was "bipolar disorder, manic type with some 
psychotic features."  Dr. Cloyd then opined that "There is 
no doubt, however, that for the past eight years, at least, 
[the veteran] has been severely handicapped by this 
illness."

In its discussion of the pertinent evidence, the Board 
reported it had reviewed a statement from a private mental 
health facility dated in June 1984.  This document was 
reported to state that since the veteran's discharge from 
active service in September 1976, his history had been 
erratic and that he had had a number of jobs.  It was further 
reported that the examiner felt that during these years the 
veteran's psychiatric illness was developing.  

In its reasons and bases for denial, the Board discussed the 
veteran's psychiatric treatment during active service, that 
there was no contemporaneous evidence of psychosis or thought 
disorder, and that the in-service examiners felt the 
veteran's problems were situational in nature.  It was also 
noted that his comprehensive separation examination had found 
no psychiatric disorder existed at that time.  The Board 
found that there was no subsequent evidence of a psychiatric 
disorder until November 1978 when the veteran was 
hospitalized for probable manic-depressive psychosis, 
hypomanic phase.  The Board reasoned that, although the 
veteran did experience some psychological difficulties in 
service, the evidence showed that they were situational in 
nature and not manifestations of a chronic psychiatric 
disorder for which service connection would be granted.  It 
was also noted that the evidence did not establish the 
existence of a psychosis within one year of service.  

In its recitation of the law and regulations, the Board 
omitted to list the provisions of 38 C.F.R. § 3.303(d).  It 
is clear, however, based on its analysis that these 
provisions were considered.  The Board in January 1985 
clearly found that review of all the evidence did not 
establish service connection as the contemporaneous service 
records did not show the existence of a chronic psychiatric 
disorder.  In addition, the June 1984 letter/opinion was 
specifically noted on the factual background and, obviously, 
was considered by the Board in its decision.  

The representative has implied that the June 1984 medical 
opinion should, standing by itself, be sufficient to 
establish entitlement to service connection.  Although the 
Board is currently viewed as lacking medical expertise, this 
was not the case in January 1985.  In its decision in Colvin 
v. Derwinski, 1 Vet. App. 191, 195 (1991), the Court held 
that VA's adjudicators did not have the expertise to render 
medical opinions on diagnosis and etiology.  This decision, 
however, is not applicable to the Board's decision in 1985 
which was rendered prior to the establishment of the Court in 
1989.  See VAOPGCPREC 12-95 (May 10, 1995) (Held that it was 
not CUE when a VA decision, issued prior to a ruling by the 
Court, did not follow the subsequent precedent opinion of the 
Court).  In January 1985, the Board was authorized to make 
medical determinations as part of its decision process and, 
in fact, one of the Board Members that signed the January 
1985 decision was a physician.

In addition, the June 1984 medical opinion is inconsistent.  
Dr. Cloyd initially noted that since the veteran's separation 
from active service in September 1976, his current 
psychiatric illness "was certainly developing" and was 
diagnosed in 1978.  Later, however, Dr. Cloyd opined that the 
veteran had been severely handicapped by his psychiatric 
illness for the previous eight years.  This latter comment 
seems to indicate, as the representative has argued, that a 
diagnosable disability had existed since 1976.  The latter 
finding, however, is inconsistent with a "developing" 
illness, which implies an illness of less severity or not 
fully formed to allow a diagnosis to be rendered.

The June 1984 opinion also lacks probative value in 
determining the etiology of the veteran's current service-
connected psychiatric disorder.  The representative has 
contended that Dr. Cloyd based his opinions on an accurate 
medical history.  As noted by the Board in January 1985, 
however, contemporaneous psychiatric examination during 
active service did not support a diagnosis of a psychiatric 
disorder.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. 
Cir. 1997) (A veteran's claims can be contradicted by his 
contemporaneous medical treatment records).

According to the state hospital records in November 1983, the 
veteran's history was based on the veteran's recitation of 
his medical history, post-service police reports, and other 
post-service psychiatric evaluations.  Therefore, it appears 
that Dr. Cloyd based his opinions on the veteran's recited 
history and did not review the contemporaneous service 
medical records in rendering his opinions.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (The Board is not required 
to accept a physician's opinion that is based upon a 
claimant's recitation of an uncorroborated or incomplete 
medical history).

The representative has argued that the history recited by the 
veteran to Dr. Cloyd was accurate, regardless of whether this 
physician reviewed the contemporaneous records.  Although the 
June 1984 letter did accurately note that the veteran was 
seen for psychiatric evaluation during active service, it 
failed to note the reported symptomatology, mental status 
findings, or diagnosis/impressions rendered during active 
service.  Thus, the history used by Dr. Cloyd was, at the 
very least, incomplete and did not accurately reflect the 
veteran's in-service symptomatology or diagnosis.  Dr. 
Cloyd's opinions would therefore have little probative value 
in establishing a medical nexus between the veteran's post-
service psychiatric disorder and his active service period.  

Based on the above analysis, the Board finds that the 
veteran's and his representative's contentions amount to no 
more than a disagreement with the way the Board weighed or 
evaluated the evidence of record in January 1985.  This is 
not a valid contention for CUE under the provisions of 
38 C.F.R. § 20.1403(d)(3).  Although the Board omitted any 
specific reference to the provisions of 38 C.F.R. § 3.303(d), 
its January 1985 analysis clearly considered the June 1984 
report and the provisions of 38 C.F.R. § 3.303(d), finding 
that the contemporaneous service evidence did not support the 
award of service connection.  Finally, even if the Board had 
failed to appropriately consider the June 1984 report or the 
provisions of 38 C.F.R. § 3.303(d), the June 1984 opinion was 
inconsistent and did not consider the contemporaneous service 
records; therefore, it lacked sufficient probative value to 
establish service connection.  It is far from "undebatable" 
that the June 1984 opinion establishes the required medical 
nexus between the bipolar/manic-depressive disorder first 
diagnosed in 1978 and the veteran's period of active service.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

Based on the above analysis, there is no showing that the 
Board's determination of January 1985 would have been 
manifestly different.  Thus, the moving party has failed to 
show CUE in the January 25, 1985, denial of entitlement to 
service connection for a psychiatric disorder. 







ORDER

Clear and unmistakable error not having been shown in the 
January 25, 1985, decision of the Board that denied 
entitlement to service connection for a psychiatric disorder, 
the motion for revision or reversal of that decision is 
denied.



                       
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



